                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      CENTRAL DIVISION
                                         LEXINGTON

 PRIME FINISH, LLC,                            )
                                               )
         Plaintiff,                            )
                                               )      Civil No. 5:08-cv-00438-GFVT
 and                                           )
                                               )
 CAMEO, LLC,                                   )       MEMORANDUM OPINION
                                               )                     &
        Intervenor Plaintiff,                  )                 ORDER
                                               )
 V.                                            )
                                               )
 ITW DELTAR IPAC,                              )
                                               )
         Defendant.                            )
                                       *** *** *** ***

       This matter is before the Court as to Intervening Plaintiff Cameo, LLC’s Objection to

Defendant ITW Deltar IPAC’s Witness List. [R. 267.] Specifically, Cameo objects to Steve

Spain testifying at trial as a witness for the Defendant ITW. Id. at 1. ITW filed an initial

Response to Cameo’s Objection on October 10, 2019. [R. 281.] At the Final Pretrial Conference

held on October 11, 2019, this Court ruled on certain other objections filed in the record but

directed counsel to submit supplemental briefing on the present issue. [R. 282.] As directed,

ITW has filed a Supplemental Response [R. 283] and Cameo has filed a Reply [R. 284] to ITW’s

Responses. After reviewing the case law and filings, and for the reasons that follow, the Court

finds that Steve Spain should be allowed to testify and OVERRULES Plaintiff Cameo’s

Objection.
                                                  I

       In the 2017 trial on this matter, ITW designated Steve Spain as its corporate

representative. [See R. 281 at 2–3; R. 284 at 2.] Leading up to the upcoming trial, ITW has

named a new corporate representative to attend trial, its assistant general counsel John Hayes.

[See R. 283 at 3.] ITW now lists Mr. Spain only as a potential witness at trial in their Witness

List. [R. 259 at 1.]

       Cameo objects to Mr. Spain testifying at this trial on three bases. First, Cameo argues that

Mr. Spain cannot testify because he was “present for the entire first trial of this matter.” [R. 267

at 1.] In support of this assertion, Cameo points to the fact that in the 2017 trial this Court

provided, pursuant to Rule 615, that lay witnesses were not allowed to attend any portion of the

trial and then later testify. Id. Second, Cameo contends that, by proffering Mr. Spain’s

testimony on corporate affairs and decisions, ITW is impermissibly attempting to have two

corporate representatives present at trial. [R. 284 at 1.] Lastly, Cameo argues more broadly that,

even if Mr. Spain’s testimony is not barred for either of the above reasons, good cause exists to

exclude him from testifying, as he may improperly tailor his testimony. Id. at 3.

                                                  II

                                                  A

       Federal Rule of Evidence 615 governs the exclusion of witnesses from the courtroom.

Rule 615 provides that “[a]t the request of a party the court shall order witnesses excluded so that

they cannot hear the testimony of other witnesses . . ..” This rule serves the twin purposes of (1)

preventing witnesses from tailoring testimony to that of other witnesses; and (2) aiding in

detecting false testimony. See United States v. Green, 305 F.3d 422, 428 (6th Cir. 2002)

(citation omitted). Notably, this rule does not authorize exclusion of “an officer or employee of a



                                                  2
party which is not a natural person designated as its representative by its attorney . . ..” Fed. R.

Evid. 615(b).

       In an attempt to exclude Mr. Spain’s testimony, Cameo argues that he was covered by the

Rule 615 exclusion in the 2017 trial that prevented lay witnesses that attended trial from later

testifying. The breadth and inclusiveness of the Rule 615 exclusion in the 2017 trial is a focal

point in the parties’ respective briefing. [See R. 267 at 1; R. 282 at 2–5.] However, given the

clear language of Rule 615, it is unnecessary to revisit the specifics of any Rule 615 exclusion.

Each party acknowledges that Mr. Spain attended the 2017 trial as ITW’s designated corporate

representative. [See R. 281 at 2; R. 284 at 2.] Thus, necessarily, as Rule 615 explicitly “does not

authorize excluding” a designated corporate representative, any Rule 615 exclusion in the 2017

trial would not have applied to Mr. Spain. Fed. R. Evid. 615(b).

       Mr. Spain’s presence as corporate representative in the 2017 trial is clear in the record.

Given the straightforward provisions of Rule 615(b), Cameo did not object to Mr. Spain’s

presence as the designated corporate representative throughout the 2017 trial. Further, as noted

by ITW, counsel for Cameo indicated in open court that he believed Mr. Spain would be

testifying. [See R. 281 at 3; Trial Transcript, Day 4, 7:1-3.] Given that Mr. Spain was not

subject to any Rule 615 exclusion, it is unnecessary to consider whether the Rule 615 exclusion

from the 2017 trial would re-apply in a subsequent re-trial. For the above reasons, Cameo’s

argument that Mr. Spain was subject to Rule 615 exclusion in the 2017 trial and therefore is

prohibited from testifying in the upcoming trial is rejected.

                                                  B

       While there is no clear authority on the matter, this Court construes Federal Rule of

Evidence 615(b) to in most circumstances allow for only one designated corporate representative



                                                  3
at a civil trial. The Sixth Circuit has interpreted Rule 615(b) to limit the government in the

criminal context to one designated representative to attend trial. See United States v. Pulley, 922

F.2d 1283, 1285–1286 (6th Cir. 1991); U.S. v. Phibbs, 999 F.2d 1053, 1072 (6th Cir. 1993). The

Court of Appeals reached this conclusion based primarily on the singular phrasing of the

exception in 615(b). Pulley, 922 F. 2d at 1286 (“‘A’ representative, like ‘a’ natural person, ‘a’

police officer, and ‘an’ officer or employee, is singular.”). As relevant in the present civil case,

the plain language of Federal Rule of Evidence 1101(b) provides that each of the Federal Rules

of Evidence “apply in civil cases and proceedings” in addition to “criminal cases and

proceedings.” Fed. R. Evid. 1101(b); see also James R. Snyder Co. v. Associated Gen.

Contractors of Am., Detroit Chapter, Inc., 677 F.2d 1111, 1117 (6th Cir. 1982) (citing Fed. R.

Evid. 1101(b)) (“Except as constitutional considerations or statutes otherwise require, the same

rules apply to civil and criminal cases.”). Given the above authority, it is evident that the

limitation to one designated representative in the Rule 615(b) context applies to both criminal

and civil trials.

        Given this limitation, Cameo argues that Mr. Spain cannot testify as he is effectively

present and testifying as ITW’s corporate representative, when ITW has already named a new

corporate representative, assistant counsel John Hayes. [See R. 284 at 1–2.] Cameo claims that

“[t]he named corporate representative is the only one allowed to be present and testify at the trial

of this matter about corporate matters pursuant to FRCP [sic] 615.” Id. at 2. As a practical

matter, ITW notes that Mr. Hayes is not expected to testify as he “had no involvement in the

underlying events and is not listed by any party as a witness.” [R. 283 at 3.] As such, there is no

perceived advantage to ITW in having John Hayes serve as a designated corporate representative

in a trial where Mr. Spain is no longer serving as corporate representative but, instead, will be



                                                  4
testifying. Relatedly, Cameo has not provided any convincing policy arguments to support the

assertion that an individual should not be allowed to testify at trial solely because they served in

a previous trial as corporate representative and have been replaced in that role.

       Further, the text of Federal Rule of Evidence 615 does not provide authority for Cameo’s

assertion. Rule 615 does provide that a witness shall be excluded during testimony upon the

request of any party, unless the party falls under one of the designated exceptions to exclusion.

However, the present objection relates not to Mr. Spain’s presence during other witnesses’

testimony at the upcoming trial but, instead, whether he can testify at all at trial. [See R. 267

(“Cameo, LLC objects to Steve Spain testifying at the trial of this matter.”).]

       ITW has not introduced Mr. Spain as corporate representative in the upcoming trial and

does not represent that he will be present throughout trial. Rule 615 does not operate to exclude

Mr. Spain’s testimony solely because he is testifying about corporate matters when a corporate

representative has already been named. For Rule 615 to apply to prevent Mr. Spain from

testifying, Cameo would first need to show that he has violated a Rule 615 exclusion order by

attempting to attend trial as a second corporate representative for ITW. Cameo has failed to

make any such showing.

                                                  C

       Cameo also argues more broadly that, even if Rule 615 does not bar Mr. Spain from

testifying, good cause exists to exclude him from testifying in the upcoming trial. [R. 284.] At

base, Cameo’s concern is that Mr. Spain’s presence throughout the 2017 trial will allow Mr.

Spain to tailor any testimony in the upcoming trial to that of previous witnesses. [See R. 267 at

1; R. 284 at 3.] Indeed, it would be cause for concern if it were apparent that ITW was

attempting to gain an advantage by switching out corporate representatives between trials.



                                                  5
However, there is nothing on the record to suggest that ITW is engaging in underhanded schemes

in order that Mr. Spain may improperly tailor his testimony. ITW listed Mr. Spain as a potential

witness in the 2017 trial. [R. 149 at 1.] And the record is clear Cameo was aware of Mr. Spain’s

presence throughout the 2017 trial and of the understanding that Mr. Spain was testifying. [See

R. 281 at 3; Trial Transcript, Day 4, 7:1-3.] In short, it is not clear why the potential for Mr.

Spain tailoring his testimony is any different in the upcoming trial than it was in the 2017 trial

which he attended.

           As ITW points out, Cameo also had a corporate representative present at the 2017 trial

who is expected to be called as a fact witness in the upcoming trial, Mr. Herbert-Jones. [R. 281

at 1; R. 283 at 3; R. 256 at 2.] However, Cameo’s briefing does nothing to demonstrate why it

would be unfair to allow Mr. Spain to testify and yet fair to allow Mr. Herbert-Jones to testify.

The key difference of course is that Mr. Herbert-Jones testified at the 2017 trial and Mr. Spain

did not. It could be argued that, unlike Mr. Herbert-Jones, Mr. Spain can now tailor his

testimony without concern for consistency with any of his own prior testimony. The potential

concern for tailoring by Mr. Spain is alleviated in large part by the fact that Cameo deposed Mr.

Spain before the 2017 trial. Additionally, if Mr. Spain’s testimony is offered by ITW in the

upcoming trial, Cameo will certainly have the opportunity to cross-examine him as a live

witness.

                                                 III

       The only potential for prejudice the Court envisions is to ITW if it is precluded from

offering Mr. Spain’s affirmative testimony at trial for no other reason than his attendance at the

first trial, which was agreed to by the parties. Such a result is not required by Federal Rule of




                                                  6
Evidence 615 and Cameo has not made a sufficient showing that good cause exists otherwise to

exclude Mr. Spain from testifying at the upcoming trial.

        Accordingly, and being otherwise sufficiently advised, the Court hereby ORDERS as

follows: Intervening Plaintiff Cameo’s Objection to Defendant’s Witness List [R. 267] is

OVERRULED, consistent with this opinion.



       This the 18th day of October, 2019.




                                                7
